Judgment, Supreme Court, New York County (Micki Scherer, J., at suppression hearing; John Cataldo, J., at nonjury trial and sentence), rendered December 5, 2001, convicting defendant of criminal possession of a controlled substance in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 years to life and 4V2 to 9 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis for disturbing the credibility determinations made by a judicial hearing officer and adopted by the court, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The credible evidence established the legality of the traffic stop. Concur — Buckley, P.J., Rosenberger, Ellerin, Wallach and Lerner, JJ.